Citation Nr: 1106074	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-04 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from November 1942 to February 
1946.  The Veteran is deceased and the appellant is the surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In January 2010 and August 2010, the Board remanded the 
appellant's accrued benefits claim for additional development and 
due process considerations.  The case was returned to the Board 
for appellate consideration.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the Veteran's death in October 2006, service 
connection was in effect for chronic lumbosacral strain; he had a 
pending claim of entitlement to an increased disability rating in 
excess of 40 percent for chronic lumbosacral strain, as well as 
pending claims of entitlement to service connection for bilateral 
leg disabilities and depression as secondary to his service-
connected lumbosacral strain.

2.  The Veteran's chronic lumbosacral strain was manifested by 
complaints of pain, productive of limitation of motion, but 
without demonstration by competent clinical evidence of 
neurological impairment.

3.  The Veteran's bilateral leg disability did not originate in 
or from service, and was not caused or chronically worsened by 
service-connected disability.

4.  The Veteran's depression did not originate in or from 
service, and was not caused or chronically worsened by service-
connected disability.


CONCLUSION OF LAW

The requirements for payment of accrued benefits have not been 
met.  38 U.S.C.A. §§ 5101, 5121 (West 2002); 38 C.F.R. §§ 3.102, 
3.151, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  



Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in October 2010, from the 
agency of original jurisdiction (AOJ) to the appellant.  This 
letter explained the evidence necessary to substantiate the 
appellant's underlying accrued benefits claims, as well as the 
legal criteria for entitlement to such benefits.  The letter also 
informed her of her and VA's respective duties for obtaining 
evidence. 

In addition, the October 2010 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is basis 
of this appeal was provided to the appellant after the initial 
adjudication.   Nevertheless, the appellant's claim was 
readjudicated thereafter and the appellant has not been 
prejudiced thereby.  As such, there was no defect with respect to 
timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  

Duty to Assist

With regard to the duty to assist, in an accrued benefits claim, 
only evidence on file at the time of the Veteran's death is for 
consideration, including evidence constructively of record (such 
as VA treatment records).  The claims file contains all 
outstanding and relevant VA treatment records.  Additionally, the 
claims file contains the appellant's own statements in support of 
her claim.  The Board has carefully reviewed such statements and 
concludes that she has not identified further pertinent evidence 
not already of record.  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.

Legal Criteria

Periodic monetary benefits (other than insurance and servicemen's 
indemnity) to which an individual was entitled at death under 
existing ratings or decisions and under laws administered by the 
VA Secretary, or those based on evidence in the file at date of 
death and due and unpaid for a period not to exceed two years, 
shall, upon the death of such individual, be paid to the 
surviving spouse or other appropriate party. 38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. § 3.1000 (2010).  For a surviving spouse, 
children, or dependent parents to be entitled to accrued 
benefits, "the veteran must have had a claim pending at the time 
of his death for such benefits or else be entitled to them under 
an existing rating or decision." Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  Evidence in the file at the date of 
death means evidence in VA's possession on or before the date of 
the beneficiary's (in the instant case, the Veteran's) death, 
even is such evidence was not physically located in the VA claim 
folder on or before the date of death. 38 C.F.R. § 3.1000(d)(4) 
(2010).

Although a veteran's claim terminates with that veteran's death, 
a qualified survivor may carry on, to a limited extent, the 
deceased veteran's claim by submitting a timely claim for accrued 
benefits. See 38 U.S.C.A. § 5121 (West 2002); see Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  While an accrued benefits 
claim is separate from the veteran's claim filed prior to death, 
the accrued benefits claim is derivative of the veteran's claim; 
thus, an appellant takes the veteran's claim as it stood on the 
date of death, but within the limits established by law. See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Service Connection Laws and Regulations

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  See 
38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation of 
a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. §3.310(a).  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is 
required to show this secondary cause-and-effect relationship; 
mere lay opinion will not suffice.  See Lanthan v. Brown, 7 Vet. 
App. 359, 365 (1995).

Increased Rating, Chronic Lumbosacral Strain

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
If two ratings are potentially applicable, the higher rating will 
be assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential that the 
disability be considered in the context of the entire recorded 
history when determining the level of current impairment.  See 
38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Nevertheless, where, as here, the veteran is 
appealing the rating for an already established service-connected 
condition, his present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
notes that staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet App. 505 
(2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working movements 
of the body with normal excursion, strength, speed, coordination, 
and endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2010).  See also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).

As of September 26, 2003, all diseases and injuries of the spine 
other than intervertebral disc syndrome are to be evaluated under 
the general rating formula.  Intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either under 
the general rating formula or under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  68 Fed. Reg. 
51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2009)).  

According to the general rating formula, a 10 percent evaluation 
is to be assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees, but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees, but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is to be assigned for unfavorable ankylosis of 
the entire cervical spine; or forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable ankylosis of 
the entire thoracolumbar spine.  A 50 percent evaluation is to be 
assigned for unfavorable ankylosis of the entire thoracolumbar 
spine.    

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) 
(Aug. 27, 2003).  

Any associated objective neurological abnormalities, including 
but not limited to bowel or bladder impairment, are to be 
evaluated separately under an appropriate DC.  68 Fed. Reg. 
51,443, Note (1) (Aug. 27, 2003).  



Analysis

With regard to the appellant's claim of entitlement to accrued 
benefits, the Board observes that, at the time of his death in 
October 2006, the Veteran had a pending claim of entitlement to 
an increased disability rating in excess of 40 percent for 
chronic lumbosacral strain, as well as claims of entitlement to 
service connection for bilateral leg disabilities and depression 
as secondary to his service-connected lumbosacral strain.

The Board notes that in 2010, the appellant submitted additional 
evidence including a November 2010 statement by Dr. L. 
Eisenstein, a December 2010 statement by the Social Security 
Administration, and December 2010 statements by Drs. G. Berkowitz 
and V. Shetty.  Unfortunately, as the above evidence was 
submitted after the Veteran's death and is not the type 
considered to have been constructively of record, none of the 
referenced evidence may be considered in the context of the 
accrued benefits claims.

Service Connection

Based on the evidence of record, the Board finds that there is a 
preponderance of the evidence against the appellant's claim of 
entitlement to accrued benefits for the Veteran's claims of 
entitlement to service connection for a bilateral leg disability 
and depression, including as secondary to service-connected 
chronic lumbosacral strain.  38 C.F.R. § 3.102.  

The Veteran alleged that his bilateral leg disability and 
depression are causally related to his service, including his 
service-connected chronic lumbosacral strain.  In this regard, 
the Board notes that the Veteran repeatedly asserted that these 
disabilities are related his service.  The Board notes that the 
Veteran's service treatment records do not show any complaints, 
treatment, or diagnoses related to his legs or depression.  See 
38 C.F.R. § 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

Furthermore, the first post-service documentation of treatment 
for his legs was not until 1996; he was not treated for 
depression until approximately 1980.  Accordingly, the Board 
cannot conclude that a bilateral leg disability or depression 
were shown to have begun during service.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to account 
for the lengthy time period for which there is no clinical 
documentation of his low back condition).  

Nevertheless, the Board notes that the provisions of 38 C.F.R. 
§ 3.303(d) specifically permit a grant of service connection even 
when the initial diagnosis occurred after service, so long as 
there is competent medical evidence establishing the necessary 
link to service.  However, the Board notes that the Veteran's VA 
and private treatment notes do not relate the Veteran's bilateral 
leg disability or depression to his military service, including 
his service-connected chronic lumbosacral strain.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)) ("In order for service 
connection for a particular disability to be granted, a claimant 
must establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the disability 
during service.'"  See also Madden v. Gober, 125 F.3d 1477, 1481 
(1997) (in evaluating the evidence and rendering a decision on 
the merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole).  

The Board observes that medical evidence generally is required to 
establish a medical diagnosis or to address questions of medical 
causation.  Lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Nevertheless, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  The 
Veteran did not show, however, that he had the expertise required 
to offer an opinion regarding any causal relationship between his 
bilateral leg disability and depression and his active service, 
including his service-connected chronic lumbosacral strain.  
While the Veteran's contentions have been considered carefully, 
these contentions are outweighed by the medical evidence of 
record.

As there is a preponderance of evidence against the 
Veteran's claims of entitlement to service connection for a 
bilateral leg disability and depression, the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Increased Rating

The competent clinical evidence of record is against the 
appellant's claim of entitlement to accrued benefits for an 
evaluation in excess of 40 percent for the Veteran's chronic 
lumbosacral strain, based on limitation of motion under the 
general rating formula for disease or injury of the spine, as 
effective September 26, 2003, for Diagnostic Codes 5237, 5242, 
and 5243.  Indeed, a finding of ankylosis of the lumbar spine is 
required in order for the Veteran to qualify for a 50 percent 
evaluation under the General Rating Formula for Disabilities of 
the Spine based on limitation of motion.  Moreover, while the 
Veteran's treatment records indicate he had pain and decreased 
range of motion, the Veteran's disability picture is not found to 
be more comparable to unfavorable ankylosis based on additional 
functional limitation of motion due to factors such as pain and 
weakness.  There was no finding of favorable or unfavorable 
ankylosis of the entire thoracolumbar spine, and the Board does 
not find that this contemplates severe limitation of motion of 
the lumbar spine.  Even with consideration of pain, it is not 
equivalent to ankylosis.  

The Board also acknowledges consideration of additional 
functional impairment due to factors such as pain, weakness and 
fatigability, but finds no evidence incoordination, weakness, or 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  The Board finds that the 
Veteran's subjective complaints have been contemplated in the 
current rating assignment, as discussed above.  The overall 
evidence did not reveal a disability picture most nearly 
approximating a higher evaluation, in excess of 40 percent, even 
with consideration of whether there was additional functional 
impairment due to DeLuca factors.  Thus, based on the analysis of 
those criteria set forth above, the Veteran remained entitled to 
no more than a 40 percent evaluation for the orthopedic 
manifestations of his service-connected chronic lumbosacral 
strain.  

With consideration of the provisions of Note (1) of the General 
Rating Formula for Diseases and Injuries of the Spine, the Board 
notes that the neurologic manifestations of the disability at 
issue are unchanged.  The Board notes that there is no evidence 
of record for the rating period which demonstrates that the 
Veteran experiences any neurologic symptomatology related to his 
chronic lumbosacral strain.  Thus, he was not entitled to a 
separate, compensable rating under Diagnostic Code 8520, 8521, 
8524, 8525, or 8526 for the neurologic manifestations of the 
disability at issue.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Hence, the Board does not have to refer this case 
to the Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

The claim for payment of accrued benefits is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


